DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The instant claims recite the word “plant.” The instant specification discloses the following, as of page 3, paragraph 0006.

Plants, including trees, bushes, flowers, vegetable plants and fruit trees, and so forth, all derive water, nutrients and oxygen through their roots from soil or a substance proximate [sic] their roots to sustain life and growth. The soil or substance is referred to as a plant medium throughout this application. Plants can grow in soil of the earth, and are also grown in controlled environments including greenhouses and vertical farming environments. Technology has enabled a massive variety of food, at a significantly reduced cost and with fewer resources used for production.

As such, the examiner understands the following. First, the term “plant” is understood to refer to plants that grow in the soil, and is not understood to refer to chemical plants or other manufacturing facilities. Second, the term “plant” is understood 
Additionally, the term “support,” as recited in the instant claims, is understood to refer to a support for a plant. See page 22, paragraph 00106 of the instant application.


Specification
The instant specification discloses the following, as of page 3, paragraph 0006.

Plants, including trees, bushes, flowers, vegetable plants and fruit trees, and so forth, all derive water, nutrients and oxygen through their roots from soil or a substance proximate [sic] their roots to sustain life and growth. The soil or substance is referred to as a plant medium throughout this application. Plants can grow in soil of the earth, and are also grown in controlled environments including greenhouses and vertical farming environments. Technology has enabled a massive variety of food, at a significantly reduced cost and with fewer resources used for production.

In the third line of the above-reproduced paragraph, it appears that the word “to” should be inserted between “proximate” and “their roots.” Appropriate correction is required. Such a correction would not appear to be new matter as its purpose would be to correct a grammatical error.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,780,110. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims recite a plant, a support, and a poly-oxygenated aluminum hydroxide having specific properties. Instant claim 1 requires that the poly-oxygenated aluminum hydroxide provides free oxygen for sustaining the life and growth of the plant. Instant claim 9 is drawn to a method of treating a plant coupled to a support comprising delivering a poly-oxygenated aluminum hydroxide composition to the plant. Instant claim 9 also requires that the poly-oxygenated aluminum hydroxide provide free oxygen for sustaining the life and growth of the plant.
The conflicting claims recite a plant, a support, and a poly-oxygenated aluminum hydroxide having specific properties. Conflicting claim 1 requires that the poly-oxygenated aluminum hydroxide provides free oxygen for sustaining the life and growth of the plant. Conflicting claim 8 is drawn to a method of treating a plant coupled to a support comprising delivering a poly-oxygenated aluminum hydroxide composition to the plant. Instant claim 8 also requires that the poly-oxygenated aluminum hydroxide provide free oxygen for sustaining the life and growth of the plant.
.


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,272,105 in view of Allsop et al. (US 2010/0005715 A1).
The instant claims recite a plant, a support, and a poly-oxygenated aluminum hydroxide having specific properties. Instant claim 1 requires that the poly-oxygenated aluminum hydroxide provides free oxygen for sustaining the life and growth of the plant. Instant claim 9 is drawn to a method of treating a plant coupled to a support comprising delivering a poly-oxygenated aluminum hydroxide composition to the plant. Instant claim 9 also requires that the poly-oxygenated aluminum hydroxide provide free oxygen for sustaining the life and growth of the plant.
Conflicting claim 1 is drawn to a poly-oxygenated aluminum hydroxide composition comprising a clathrate containing oxygen gas molecules and a plant medium (e.g. dirt or soil). Conflicting claim 10 is drawn to a poly-oxygenated aluminum 
The conflicting claims do not recite the required support.
Allsop et al. (hereafter referred to as Allsop) is drawn to an adjustable garden stake to support a plant, as of Allsop, title, abstract, and figure in abstract, reproduced below.

    PNG
    media_image1.png
    658
    336
    media_image1.png
    Greyscale

This garden stake is used to hold up and support plants, as of Allsop, paragraph 0022.
Allsop does not teach a poly-oxygenated aluminum hydroxide.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the garden stake of Allsop with the poly-oxygenated aluminum hydroxide of the conflicting claims. The conflicting claims is drawn to a poly-oxygenated aluminum 


Close Prior Art - No Prior Art Rejection
The examiner has included this section of the office action to cite close prior art over which no rejection has been written. Some of the text of this section of the office action is taken from or is similar to the reasons for allowance in case 16/152,977 mailed 5 February 2019.
As relevant prior art, the examiner cites Culver
(https://alumni.culver.org/document.doc?id=517&chid=63, accessed 17 May 2017, printed October 2013, 20 printed pages) and Raskin et al. (US 2002/0132021 A1).
Culver teaches the following, as of page 16

“My priority is focused on our healthcare company, called Hemotek. We work with 3 products, all of which carry oxygen. We own one of the products, which is a powder that is 66% oxygen. The inventor named it OX-66. We have an arrangement with Baylor University to be our “Lab”. We provide them with powder, seek grants from the Dept. of Defense, and develop formulations for various medical needs from wound care, burn therapy, Traumatic Brain Injury to the development of lungs in premature babies. Baylor also has had some remarkable results treating, in vitro, one of their strains of cancer. We fund the patents. Baylor will own the patents, 

“The two other oxygen products that we are working with are a hyper-oxygenated water, with patent pending. The anecdotal results of this water are remarkable, and Baylor has verified that the water contains 20% Dissolved Oxygen (DO), compared with tap water’s less than 1%. When we add our OX-66 the DO goes to 40%. The last oxygen product is a Russian invented synthetic liquid oxygen carrier, called a Perflouocarbon (PFC). No PFCs are FDA approved in the US. Our PFC has been certified in Mexico as a “blood substitute”, and has been in use for 6 years. Many operations use the PFC instead of whole blood. Fewer infections, less expensive.

The examiner takes the position that OX-66, as described by Culver, is a poly-oxygenated aluminum hydroxide composition comprising a clathrate comprising oxygen gas molecules, though this is not understood to be chlorine-free. Nevertheless, Culver does not teach a plant and a support for a plant. Culver also does not teach a method of administering the OX-66 composition to a plant.
In prior case 16/152,977, the examiner cited Raskin et al. (US 2002/0132021 A1). Raskin et al. (hereafter referred to as Raskin) is drawn to plant products and plants used to make said products, as of Raskin, title and abstract. Raskin teaches plants known to have anticancer activity, as of Raskin, Table 7 on pages 31-33.
The examiner takes the position that it may have been prima facie obvious for one of ordinary skill in the art to have combined the OX-66 of Culver, which has been taught as possibly having anticancer properties, with the anticancer products of Raskin. However, this combination would not have led to the claimed invention. This is at least because neither Raskin nor Culver recognizes that the poly-oxygenated aluminum 
Additionally, MPEP 2112(IV) indicates that inherency must be based on what is necessary in the prior art, and not due to optimization of conditions. See MPEP 2112(IV), first paragraph. It is the examiner’s position that even if, purely en arguendo, the skilled artisan would have been motivated to have made a combination of a poly-oxygenated aluminum hydroxide and a plant, the making of this combination is optimization of conditions, and inherency cannot be based on what would have occurred from optimization of conditions.
Additionally, the teachings of Raskin would appear to be motivated to administering valuable substances extracted from a plant, such as a plant cuticle or the root of a plant, which can be identified as biologically active. As such, the combination of Raskin with Culver would actually be drawn to administering a plant extract or materials extracted from a plant with the OX-66 of Culver. This differs from the instantly claimed invention at least because the materials extracted from a plant are not the plant itself and do not read on the claimed plant. Additionally, to the extent that there would have been a motivation for the skilled artisan to have used materials extracted from a plant with the OX-66 of Culver, there would have been no motivation for the skilled 


Relevant Patents Over Which No Double Patenting Rejection is Written
The examiner has cited various patents with overlapping inventors as the instant application, but over which no double patenting rejection has been written. The examiner has explained why no double patenting rejection has been written.
As relevant art, the examiner cites US Patents 10,137,147, 10,137,148, 10,137,146, 9,801,906, 9,649,335, 9,682,103, and 9,950,006. The claims of all of these patents recite a polyoxygenated aluminum hydroxide comprising a clathrate having oxygen (O2) gas molecules. However, the claims of these patents do not recite a plant and a support. There would have been no motivation for the skilled artisan to have combined the polyoxygenated aluminum hydroxide of the claims of the above-cited patents with a live plant and a support for said plant such as a garden stake. 
Additionally, even if, purely en arguendo, there were motivation for the skilled artisan to have combined the polyoxygenated aluminum hydroxide of the above-cited patents with a plant and a support, there would have been no evidence that this combination would have inherently sustained the life and growth of the plants.
As such, the claims of the above-cited patents have essentially the same teachings and essentially the same deficiencies as the Culver reference discussed above.

Conclusion
No claims is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612